Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Corrected Notice of Allowability
	The Examiner notes that the Examiner’s amendment of 02/03/2022 is rendered moot by the supplemental amendment filed 01/24/2022 due to the actions “crossing in the mail”.

	The following, with the exception of an updated drawing objection to new figure 6, is largely a repeat of the content of the previously mailed Examiner’s amendment.

Response to Amendment
	The Examiner acknowledges the amending of claims 11, 15, 16, 18, 20 and the addition of claims 21-24.
Specification
	The specification is accepted.
Drawings
	The previous objection to figure 1 is withdrawn due to the current amendment.


The drawings (specifically new figure 6) are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second voltage potential being provided by at least one storage capacitor (as outlined in claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner notes that new figure 6 has element #211 present which is described in the specification amendment of 01/24/2022 as “a storage capacitor #211”. The circuit symbol used in figure 6 for #211 is not a capacitor symbol.


    PNG
    media_image1.png
    802
    679
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees that the currently filed amendments differentiate from the art of record as outlined by the Applicant Remarks at pages 10-11.
Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 11, 16 and 20 outline a device (claims 1 and 20) and method (claim 16) for generating a laser pulse. The laser is comprised of first and second diodes (the specification makes clear that the diodes represent a pumped region and a switching region to enable Q-switched operation, see “background information”). The claims outline the use of first and second voltage potentials, first and second switches, 2 different anodes with a resistor connected between, and a common (shared) cathode of the diodes. The claims further outline the opening and closing of the switches and the particular current paths formed (claims 1 and 20) as well as functions realized (claim 16). The prior art was found to teach using circuits to drive similar diode combinations but failed to teach the particulars .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828